Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11 and 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Esselborn (US pub 2009/0200110).
	Esselborn discloses:
1.    A ladder safety device (figure 2a) for securing a ladder on a surface, comprising:
a body (201) having a front side and a bottom, the body being separate from a ladder (figure 2a);

at least one anchor (207) extending downward from the bottom of the body and configured to engage the surface when the rigid reinforcement member establishes contact with the surface (figure 2 a), such that the body reinforces and restricts movement of the ladder supported by the surface when the front side of the body abuts at least one rail of the ladder, the rigid reinforcement member is in contact with the surface, and the at least one anchor is in engagement with the surface (figure 2 a).
4.    The ladder safety device of claim 1, wherein the at least one anchor is substantially perpendicular to the rigid reinforcement member (figure 2a).
5.    The ladder safety device of claim 1, further comprising at least two fenders (202) secured to or integral with the body and extending from the front side of the body, wherein a space between the at least two fenders receives the ladder such that the at least two fenders restrict lateral movement of the ladder (figure 2 a).
6.    The ladder safety device of claim 1, wherein the at least one anchor comprises at least two tongs configured to engage the surface by fitting between deck boards of the surface or being inserted into the surface (figure 2 a).
9.    The ladder safety device of claim 1, wherein the body comprises at least one vertical channel (206) including an aperture on a top side of the body and an aperture on the bottom side of the body, wherein the at least one vertical channel receives the at least one anchor (figure 2 a).

11.    The ladder safety device of claim 1, wherein the rigid reinforcement member is integral to the body (when 212 is connected via 211 they form a unitary body).
13.    The ladder safety device of claim 1, further comprising a handle (205; figure 2a).

Claim(s) 1, 7, 8 and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Davis (US 5,078,231). 
Davis discloses:
1.    A ladder safety device (figures 1-6) for securing a ladder on a surface (figures 2-4), comprising:
a body (12) having a front side and a bottom, the body being separate from a ladder (figure 5);
a rigid reinforcement member (11) extending laterally from the bottom of the body and configured to establish contact with the surface (figure 5), the rigid reinforcement member comprises a plate extending from a back side of the body and in a direction opposite the front side of the body (figures 1-5); and
at least one anchor (22) extending downward from the bottom of the body and configured to engage the surface when the rigid reinforcement member establishes contact with the surface (figure 2), such that the body reinforces and restricts movement of the ladder supported by the surface when the front side of the body abuts at least one 
7. The ladder safety device of claim 1, wherein the body further comprises a top side opposite the bottom side, wherein at least one hammer plate is arranged on the top side of the body.
8. The ladder safety device of claim 7, wherein the at least one hammer plate (41) is integral with a top end of the at least one anchor (figure 5).
12.    The ladder safety device of claim 1, wherein the rigid reinforcement member (11) comprises an L-shaped bracket comprising a vertical portion and a horizontal portion, wherein the vertical portion is attached to the front side or a back side of the body, and wherein the horizontal portion extends from the body and is configured to contact the surface (figures 1-5).











Claim(s) 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wilkins (US pub 2011/0132684).
Wilkins discloses:
17.    A ladder safety device for securing a ladder on a surface, comprising:
a body (see below) comprising a bottom side, a front side and back side (respective bottom, front and back sides of body seen below); 
at least one anchor (22) extending downward from the body such that the at least one anchor is substantially perpendicular to the surface and engages the surface when the front side of the body is placed against a base of the ladder and restricts the ladder from moving on the surface (figures 1-3); and
a rigid reinforcement member (see below) extending laterally from a bottom side of the body and configured to establish contact with the surface (figures 1-3), the rigid reinforcement member comprising a plate (see below) extending away from the back side of the body in a direction opposite the front of the body (note that the rigid member/plate highlighted below while positioned at the front of the body still extends laterally from the bottom side away from the back side of the body and also in a direction opposite the front side) and wherein the at least one anchor and the rigid reinforcement member are substantially perpendicular (figures 1-3).

    PNG
    media_image1.png
    547
    545
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins alone. While Wilkins discloses that the pins 22 are for inserting in the spaces between standard spacing between deck boards ([0004], figure 3 & claim 3), he does not specifically disclose the pins to be a thickness less than 1/8 of an inch.
However, the examiner notes that such a thickness would be obvious to try for one of ordinary skill in the art, as to thick a pin would not fit between deck boards as intended, and too thin a pin would be at risk of breaking and not provide the security and stability intended. Additionally, the examiner refers to MPEP 2144.04 IV A. Changes in Size/Proportion, wherein it is explained that mere scaling up of a prior art process capable of being scaled up would not establish patentability. Therefore, it would have been obvious to one of ordinary skill in the art to provide the pins of Wilkins of an appropriate thickness, thin enough so as to fit between standard size decking, as intended, while also thick enough to provide security and stability to the device and ladder, and therefore users thereon.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esselborn alone. While Esselborn does not disclose the front side of the body to have a length greater than 16 inches, the examiner notes that such a size would be obvious to try to one of ordinary skill in the art, as there are a limited number of sizes that would be useful. Too large a size could be cumbersome and difficult for a user to carry from one worksite to another. Too small a size would not fit a common ladder width. Therefore, it would’ve been obvious to one of ordinary skill in the art to construct the front side of the body of Essleborn to have a length greater than 16 inches as such a size would be obvious to one of ordinary skill in the art looking to support a ladder without creating too small or too large a support.


Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the primary references teach the rigid reinforcement member as now claimed in each of the independent claims.
With respect to Esselborn, applicant argues that the reference does not teach a rigid reinforcement member comprising a plate extending from a back side of the body and in a direction opposite the front side of the body. Applicant argues that it is unclear where in figure 2 the reference shows a plate extending from a back side of the body in a direction opposite the body, arguing that the office action only points to figure 2 a without further specificity. However, the examiner refers to earlier in claim 1 where the 
With respect to independent claim 17, the examiner notes that much of what has been added to this claim was in previously rejected/now canceled claims 18 and 19, which was also rejected by the same prior art that was used to reject claim 17. Applicant merely argues that these features are not taught by the prior art of Wilkins, seemingly overlooking what was previously applied in the rejection. However, examiner will take this time to point out that the applicant may be reading the claim language narrower than it is actually written. As explained above in element can extend laterally from the bottom side, while still being connected to the front side, and extending away from both the front and back side. To further clarify, an element extending outwardly away from the front side, is also extending away from the backside. For example, the nose on ones face extends out and away from both the front of the head and the back of the head.
If the applicant is concerned with a more specific orientation and construction of components, applicant should consider including further details of how the components are directly connected and arranged with respect to one another in the claim language. Until then prior art such as that above will continue to read on the claims.

For at least these reasons the claims remain rejected as advanced above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634